DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose removing the orientation sleeve, as recited in claim 13.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are an apparatus claims but  do not further limit the structural limitations of the claimed apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,7-8,16-17,19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hopper 5544707.
Referring to claims 1 and 5, Hopper discloses a wellbore system, comprising: a tubing head spool (THS) (see fig. 3, at 34) having a THS bore, the THS bore being a full access bore having a diameter to facilitate passage of one or more wellbore components; a blowout preventer (BOP) (see fig. 4, at 22) associated with and upstream of the THS, , the BOP having a BOP bore, the BOP bore being a full access bore permitting passing of the one or more wellbore components; and an orientation sleeve arranged within the THS and installed through the BOP, the orientation sleeve (45) having at least one engagement feature ( engagement key, see col. 6, lines 7-13) that interacts with at least one orientation feature (slot 43, see fig. 2a) formed along the THS bore, the at least one orientation feature positioning the orientation sleeve in a predetermined configuration (see col. 6, lines 7-13). Note: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  Therefore the feature of the BOP being installed after the THS and without plugging a well prior to installation is not given patent weight since the final structure is the same as the claimed invention)
Referring to claims 2 and 17, Hopper discloses a tubing hanger (54) installed, through the BOP, within the orientation sleeve (34), the tubing hanger being secured, at least in part, by one or more locking grooves (key slot 51) formed in the orientation sleeve (see col. 6, lines 47-54).
Referring to claims, 7-8, Hopper discloses drilling operating that correspond to a side track are capable of being performed (Note, the claims are apparatus claims. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, ___ F.2d at ___, 44 USPQ2d 1429 (Fed. Cir. 1997).)
	Referring to claim 16, Hopper discloses a system, comprising: a tubing head spool (34) installed in a non-plugged wellbore, the THS having a bore with a diameter to permit passage of one or more wellbore components corresponding to one or more wellbore components that pass through an associated blowout preventer (BOP); and an orientation sleeve (45) arranged within the THS, the orientation sleeve being positioned and aligned within the THS via one or more engagement features mating with one or more orientation features (43) within the bore (see col. 6, lines 7-13).  
Referring to claims 19-20, Hopper discloses wherein the one or more orientation features include at least one slot ( 43) extending into a body of the THS (45).wherein the one or more orientation features are positioned at a predetermined location along the bore to align the orientation sleeve (see col. 6, lines 7-13).  

Claim(s) 9,11,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DeBerry 20030051878.
Referring to claim 9, DeBerry discloses a method, comprising: installing, prior to installation of a blowout preventer (BOP), a tubing head spool (THS) (see paragraph 0030, in first stage tree 22 which includes spool 23 is installed on well); landing, on a well after installation of the THS, the BOP ( see paragraph 0031, after tree is installed then BOP is installed); running, through both the THS and the BOP, one or more strings to conduct a wellbore operation ( see paragraph 0031, large diameter hole may be drilled); installing, through the BOP, an orientation sleeve (60) within the THS (see paragraph 0033); and landing, within the BOP , a tubing hanger (see paragraph 0034, hanger 70 is installed through BOP to land in orientation sleeve).
Referring to claim 11, DeBerry discloses  securing, via a sealing assembly (at 64), the orientation sleeve to the THS, the sealing assembly having a sea ( at 64)l and a locking device (66) that engages locking features ( see fig. 2, grooves formed in spool 23 that are below element 10) formed on a bore of the THS.
Referring to claim 15, DeBerry discloses the well ( at 16) is not plugged or shut in prior to installation of the THS.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7,8,10,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  DeBerry 20030051878 in view of  Hopper 5544707.
Referring to claims 1 , 5 , 10 and 16, DeBerry discloses a wellbore system, comprising: a tubing head spool (THS) ( spool 23 see fig. 1) having a THS bore, the THS bore being a full access bore having a diameter to facilitate passage of one or more wellbore components; a blowout preventer (BOP) (28) associated with and upstream of the THS, the BOP being installed after the THS and without plugging a well prior to installation, the BOP having a BOP bore, the BOP bore being a full access bore permitting passing of the one or more wellbore components; and an orientation sleeve (60) arranged within the THS and installed through the BOP,. DeBerry discloses the orientation sleeve is oriented with the spool ( see paragraph 0033) but does not specifically discloses  the orientation sleeve having at least one engagement feature that interacts with at least one orientation feature formed along the THS bore, the at least one orientation feature positioning the orientation sleeve in a predetermined configuration.  Hopper teaches a tubing head spool( 34)  that has an orientation sleeve (45) where  the orientation sleeve (45) having at least one engagement feature ( engagement key, see col. 6, lines 7-13) that interacts with at least one orientation feature (slot 43, see fig. 2a) formed along the THS bore, the at least one orientation feature positioning the orientation sleeve in a predetermined configuration (see col. 6, lines 7-13). As both DeBerry and Hopper teaches orientation mechanisms it would be obvious to substitute one type of orientation mechanism for another type.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify  the system disclosed  by DeBerry to have the orientation mechanism as taught by Hopper because it would be obvious to substitute one type of orientation mechanism for another type.
	Referring to claims 2 and 17, DeBerry discloses a tubing hanger (70) installed, through the BOP, within the orientation sleeve (60), the tubing hanger being secured, at least in part, by one or more locking grooves (see paragraph 0034 vertical locking slots) formed in the orientation sleeve (see paragraph 0034).
Referring to claims 3-4 and 18, DeBerry discloses  the at least one engagement feature includes at least a seal ( see paragraph 0033, upper end 64 seals with spool) and a locking device (66), the locking device securing the orientation sleeve to locking features ( see fig. 2, grooves formed in spool 23 that are below element 40) formed along the THS bore.
	Referring to claims, 7-8, DeBerry discloses drilling operating that correspond to a side track are capable of being performed (Note, the claims are apparatus claims. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, ___ F.2d at ___, 44 USPQ2d 1429 (Fed. Cir. 1997).)
	Referring to claims 19-20, Hopper teaches wherein the one or more orientation features include at least one slot ( 43) extending into a body of the THS (45).wherein the one or more orientation features are positioned at a predetermined location along the bore to align the orientation sleeve (see col. 6, lines 7-13).  

Allowable Subject Matter
Claim 6, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
Referring to claim argument concerning the objection to the specification. 37 CFR 1.75(d)(1) states “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  
In order to overcome this objection, the phrase “removing the orientation sleeve” should be recited in the specification.
Referring  to the 112d rejection, the applicant argues “Embodiments of the present disclosure address such problems through the structural relationship of the THS and BOP which provides a larger diameter THS for various operations that receives the claimed orientation sleeve in order to reduce the diameter for other purposes, such as installing a tubing hanger.”  However, this limitation is not recited in the claim.  Claim 1 recites “the THS bore being a full access bore having a diameter to facilitate passage of one or more wellbore components” and “the BOP bore being a full access bore permitting passing of the one or more wellbore components”.   The THS bore and BOP bore as claimed only has to have a diameter capable of facilitating a passage of a wellbore component.  There is no mention of the size of the wellbore component.  As broadly claimed, the passage could be sized to fit a smaller well bore component.  Additionally, the wellbore component is not positively recited on that the passages are big enough to fit one.  Therefore, claims 7 and 8 fail to further limit claim 1.

Referring to the arguments, concerning 1,  the applicant argues “Due to the reduced bore in Hopper, the Tree head has to be installed after the production casing hanger has been installed in the wellhead and the BOP has been removed.”  However, despite the face the BOP has to be removed but tubing head spool does not take away from the fact  that the final structure disclosed by Hopper is the same structure as claimed by the applicant.  the fact the tubing head.  The applicant further argues that “Embodiments of the present disclosure, however, address this issue by not requiring removal of the BOP. As noted in the specification, this necessarily provides structural limitations directed to component inner and outer diameters to permit running and landing of components.”   However, the argument is more limiting than the claims.  Claim 1 recites “the THS bore being a full access bore having a diameter to facilitate passage of one or more wellbore components” and “the BOP bore being a full access bore permitting passing of the one or more wellbore components”.   The THS bore and BOP bore as claimed only has to have a diameter capable of facilitating a passage of a wellbore component.  There is no mention of the size of the wellbore component.  In fact the wellbore components are not even positively recited.
Referring to claim 16, as stated above, the final structure disclosed by Hopper is the same structure as claimed by the applicant.  
Referring to claim 9, the applicant argues the embodiments of DeBerry are directed toward a Horizontal Xmas Tress (HTX) where the tubing hanger (TH) is orientated to an outlet in the Tree Head master valve block (MVB). The HXT is not properly interpreted as the claimed THS. For example, the HTX includes a side outlet and the alleged orientation sleeve is orientated using the production casing hanger in the wellhead.  However, the limitation of how the orientation is orientated is not recited in the claim.  The claims recites “installing, through the BOP, an orientation sleeve within the THS”.  In paragraph 0033 and figure 3, DeBerry discloses installing through the BOP an orientation sleeve (60) and landing the sleeve in the tubing hanger spool (23). The applicant further argues “Moreover, the wellhead actually has a different bore from the TH where the casing hangers are landed.”  However claim 9 does not mention of a casing hanger.
Referring to claim 103 rejection of  claims 1-5,7,8,10,16-20 in view of  DeBerry 20030051878 in view of  Hopper 5544707, DeBerry discloses the claimed invention except for not specifically discloses  the orientation sleeve having at least one engagement feature that interacts with at least one orientation feature formed along the THS bore, the at least one orientation feature positioning the orientation sleeve in a predetermined configuration.  Hopper teaches a tubing head spool( 34)  that has an orientation sleeve (45) where  the orientation sleeve (45) having at least one engagement feature ( engagement key, see col. 6, lines 7-13) that interacts with at least one orientation feature (slot 43, see fig. 2a) formed along the THS bore, the at least one orientation feature positioning the orientation sleeve in a predetermined configuration (see col. 6, lines 7-13). As both DeBerry and Hopper teaches orientation mechanisms it would be obvious to substitute one type of orientation mechanism for another type.  See MPEP 2413 I rationale B. The fact the DeBerry reference teaches a horizontal Christmas tree does not does not taking away from the fact  that the final structure disclosed by DeBerry in view of Hopper is the same structure has the claimed system.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672